Case 1:20-cv-01052-TSE-IDD Document 60 Filed 06/29/21 Page 1 of 1 PageID# 417




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION


 CHARLOTTE CHARLES, et al.,

                Plaintiffs,

         v.                                             Civil Case No. 1:20-cv-1052

 ANNE SACOOLAS, et al.,

                Defendants.



                                           ORDER


Having considered Plaintiffs’ unopposed Motion for Further Consideration of Scheduling Order,
the Court GRANTS the motion and ORDERS that the deadline for Plaintiffs to depose
Defendants be extended until August 25, 2021, such that both depositions must be complete on or
before that date.

 ENTERED: June 29, 2021

                                           _______________________________
                                           /s/ Ivan D. Davis
                                           The Honorable Ivan D. Davis
                                           United States Magistrate Judge
